Case 1:18-cv-10817-AT-GWG _Document 54-3 Filed 02/18/20 Page 1 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Tuesday, February 03, 2015 3:07 PM
To: Romano Michael (79M645); Barry Amadou; Jhonson Alejandro (79M645); Kalish Alan

(79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo Christina;

Williams Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma;
Kelley Everett (13K605); Serna Edwin (79M645); Fernandez Frederick (79M645), Payne
Gail (18K500); Lai Hung Weon (24Q600); Baiardi John (79M645); Isaza John F (79M645);
Ochoa Jose (79M645); Richards Josaine (27Q650); Hill Keith; Laudande Kimberly M
(13K605); Young Kevin (79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person
Nancy (79M645); Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (Q2M625);
Mckenzie Raphael G (79M645), Taudel Robert (79M645); Gomez Tisha (13K605);
Orlando Virginia R (79M645); Philbin William (K605); Calderon Kelly (79M645); Levine
Bernice (79M645); Sanchez Rivas Tania(79M645); Konze Alicia (27Q650); Bonilla Roxana
(78M645); Ferguson Donald Q (79M6&45); ntelemaque.schools.nyc.gov@gmail.com;
Peterson Carolyn (79M645); Bautista Jose; Delgado Diane; Jacques Francine (79M645);
Dayton Lovena; Morales Luis 79M645); Sims Leslie; Vitale Regina; Mullen Stacy;
Hernandez Antonio; Lozada Annette; Toro Angelo J (79M645); Brown Deneni (79M645);
Pereyra Erasmo; Gauntlet Greg (79M645); Gomez James; Cambridge Kimora (79M645);
Figueroa Luis A (72M645); Thevenot Louts (79M645); Blumberg Michelle (79M645);
Leonardo Miquel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun
Vout A (79M645); Allocca Wendi (79M973); Ariza Jose; Mooney Andre K (79M645);
Patrick Walter (79645); Reyes Zoraida (79M645); Sanchez Joanne (79M645)

Subject: RE: 2015 calendar/awards day flier ,

Economists Say Millennials Should Consider Careers In Trades
poe wwewnpy.org/2015/02/02/383335110/economists-sav-millennials-should-consider-careers-in-trades

‘My colleague in London, Dr. Roberts, sent me this. True, there is the need for what is known as middle-level workers. [s
our school preparing these workers? The majority of our students will not work as such . As we move to make CoOp Tech
a special needs school, satisfying the old stereotype that vocational education is good only for Blacks, Latinos, and the
disabled, we need to consider if stakeholders are getting the bang for its buck. One day somebody will !ook and see that
it costs $46,000 a year for a Harvard or any Ivy League education, while it cost $200, 000 a year at Co-Op
tech. Notwithstanding that our budget is hidden, it can be accessed by researchers.

We need to remember the fact that District 79 was, not so long ago, overhauled because it once had programs where
large sums was being wasted on warehousing Biack, Latinos, and pregnant teens.

For those of you who did not know, or were at different training venues, Ms. Polite put on an impressive performance for
the Job of AP at Coop Tech. Ido not know if it is advertised as yet, but as per regulation it must. Irrespective, Principal
Widlund stated he wanted someone with Special Ed Back ground, and CTE background was unnecessary. Ms. Polite has
special ed background and believe her experience as a pregnant teen elevated her credential for the position.

For too long we sat back and let the district foisted people on us. Such was possible because of possible beliefs our
intelligence did not match that of academic teachers. In academic schools, math teachers would not sit back and see a
social study teacher become AP of Math. The faw is that whomever seeks to become administrator of special subject area
must have taught in that area. It is so for individuals seeking to become CTE administrators.

1 0475
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 2 of 65

We also played along in D79 scam by selecting the people sent us and then conducting sham C-30. If principal Widuland

care about our children as he advocates, we must not continue such scam, Chancellor Farina has shut the docr on some

was CTE sketched by the regulation.

But more seriously, what message is our Principal sending to our colleagues who have CTE ticence, special education
background, and have put in the time working side by side with us? Is it that he believes they ( Ms. Dejesus, Ms.
Richards, Mr. Johnson and others ) are are not intelligent enough? Since we have worked with principal Widlund all
these years and have covered for and protect him, do you believe the matter is out of his hand?

We must select members to sit on a C-30 committee and we must make the selection of the committee members
transparent to indicate we have a say in our school, as mandated by Chancellors Reg. If the selection process does not
conform to the Chancellor's and the state regulation, it will endure scrutiny. This issue is about respect for our colleaques,
the future of our school; thus, liking or not liking the messenger is inconsequential. Remember the messenger was right
about email. You all have to us it now.

Principal Widlund challenged us to step up. I do not need to go to his office to answer the challenge, just send an email to
links where grants are available and I others will act.

Lets step up for respect and say we are intelligent CTE educators.
Dr. Green

accorded her

 

 

Saadeh ete en tS To lt Oe ee here mines ween

2 0476

 
| Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 3 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Thursday, February 05, 2015 8714 AM
To: Konze Alicia (27Q650); Romano Michael (79M645); Barry Amadou; Jhonson Alejandro

(79M645); Kalish Alan (79ME45); West Anthony D (79K665); Caraballo Carlos (14K610);

Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645); Longo
Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez
Frederick 79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Balardi John
(79M645); Isaza John F (79M645); Ochoa Jose (79645); Richards Josaine (27Q650); Hill
Keith; Laudando Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew,
Sauerhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (79M645); Caccamo
Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R 79M645); Philbin William (K605);
Ackil Michael (75M079); Buisson Telaine; Downing Jonathan (78Q535); Ferguson Cherry
Ann (27Q410); Fernandez Lin (79M645); Guerrero Jose V (78M645); Hamm Shawn;
Jackson Natascha (16K455); Kennedy Joseph (78M645); Ovando David; Perez Ditcia

Ce: Sanchez Rivas Tania(79M645)

Subject: RE: Per Session Postings - Spring (PENDING FUN DING AVAILABILITY)

 

Thank you Ms. Konze. Its good that fair play, equal oppertanity, non-favoritism, and the use of
technology to satisfy Chancellors’ Reg is being elevated at our school.

Could you ascertain information regarding the Saturday Academy to develop a farm
system of middle school students, and to use CTE to promote a love of STEM in

them. The CISCO presenters at the staff development revealed how such ideas are being
pushed and funded across the nation. L am elated to the the principal keeping his

words, Could you also ascertain if he will be pointing us to grants we could apply for to

_ actualize the Saturday Academy initiative?

Green

1am sending this email on behalt of Mr. Widiund.

 

Good Afternoon:

‘The per session postings for the upcoming Spring semester has been posted in the Coop Tech Main Office.
For yout convenience, I have attached them to this email as well. Please read through the job descriptions and
responsibilities carefully.

If you are interested in applying please be sure to do the following:

       

Important Note: These per session pos inos are sitic i i ity and you will be
notified if funds are available in March 2015 and hours allocated.
‘ 1 0477

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 4 of 65

1. Complete an OP175 form (which is also attached for your convenience), indicating the posting you are applying
to.

2. Print and attach a copy of your resume.

3. Submit your resume and OP 175 to Ms. Sanchez by Friday, February 27, 2015.

4. Submit an explanation of activities you are planning and a list of students inyolved for approval.
If you have any questions, please feel free to stop by and see Mr. Widlund.

Thank you,

Ss

School of Cooperative Technical Education
321 E. 96th Street, New York, NY 10128
T. 212-369-8800 Ext 3343 F, 212-876-9290

akonze@schools.nye.gov

‘tis in your moments of decision that your destiny is shaped.” ~tony Robbins

&

2 0478
Case bt8-ev- 1081 7-AT-GWG Document 54-3 Filed 02/18/20 Page 5 of 65

coe

Konze Alicia (79M645)

From: _ Green Rupert (79M645)
Sent: Thursday, February 05, 2015 8:23 AM
To: Konze Alicia (27Q650),; Romano Michael (79M645); Barry Amadou; Jhonson Alejandro

(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos (L4K610);

Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645); Longo
Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin (79645); Fernandez
Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John
(73M645); Isaza John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Hill
Keith; Laudando Kimberly M (13K605); Young Kevin 79m645); Gaffney Matthew;
Sauerhoff Mark (79Q535); Person Nancy (79M645), Shupack Nancy (79M645); Caccamo
Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645), Taudel Robert
(79M645); Gomez Tisha (13K605); Orlanda Virginta R (79M645); Philbin William (K605);
Ackil Michael (75M079); Bentley Kimberly (QOONSF); Buisson Telaine; Downing Jonathan
(79Q535); Ferguson Cherry Ann (27Q410); Fernandez Lin (79M645); Guerrero Jose V
(798M645); Hamm Shawn; Jackson Natascha.(16K455); Kennedy Joseph (79M645);
Ovando David; Perez Ditcia wh .

Cc: Widlund John; Sanchez Rivas Tania(79M645); Ferguson Donald Q (79M645)

Subject: African American History Month Scholarship wey

Dear Principal Widlund, 1 would like to contribute a $500.00 scholarship for an African American History Month project to
share with a class , as well as with an individual student with the best presentation. Problem is I only have $250.00 for
the class with the best presentation. The presentation could be a multimedia presentation or any other media. The best
project will be judged by students’ peers. I would appreciate your advice on how we can obtain the other $250.00 and
how we may advance the project. os

‘Dr, Green 2 te

 

 

 

Frestinyy is shaped. ” ~Tony Robbins —

0479

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 6 of 65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

jediutld Loo
yUapnis YTS OATS
quapnys DOPONE VT A
‘dai 2690 ZI Uy 2a
qualed
qUaIeg
quale,
quale
quale”
quale “SPOTS rey
quaded | OST WO
‘da
Uspuajuladns POND [oe
dai ian may] REPT)
CS dau Lan eT F ay Moa
ae | : | an dai ys3 AGsuty o 2 Oh
" ~ aaneusis  Sseuppy ayUL SWeR

 

SFR | sanva TUT \ :NOLLISOd
/ d . nm

LASHS JONVONALLV JSLLIIANINOS O€-3 |

Pal aayoors
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 7 of 65
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 8 of 65

 

 

=
a UZ OL

 

See Soaps PH al

 

Pox

RELI

 

_—§

Spay ey

 

Je) a

aft

 

SHOT TINY

 

asf

TAA AL AOE

tae

 

 

 

DULL MIIAJO}U]

 

 

DWEN Sep ipuey

 

SINR (°! eee

 

| re
VA IDULA [ TuOHised ry LOO JOYS

LASHS JONVONILLY S,ALVGIGNV) 0€-3
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 9 of 65
Case 1:18-cv-19817-AT;GWG , Document.54-3. Filed 02/18/20 Page 10 of 65

neon

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent Friday, February 06, 2015 7:35 AM
To: Nieznatski Piotr (02M625); Konze Alicia (270650); Romano Michael (79M645),; Barry

Amadcu; Jhonson Alejandro (79M645); Kalish Alan (79M645); West Anthony D (79K665);
Caraballo Carlos (14K610); Sabbionde Christina; Williams Christopher (79M645); Dejesus
Diana (79M645); Longo Donna; Fiorica Emma, Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (L8K500); Lai Hung Woon
(24Q600); Baiardi John (79M645); Isaza John F (79M645); Ochoa Jose (79M645);
Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M (13K605); Young Kevin
(79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Mckenzie Raphael G (79645); Taudel
Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William
(K605); Ackil Michael (75MG79); Buisson Telaine; Downing Jonathan (79Q535), Ferguson
Cherry Ann (27Q410); Fernandez Lin (79M645); Guerrero Jose V (79645); Hamm
Shawn; Jackson Natascha (16K455); Kennedy Jaseph (79M645); Ovando David; Perez

Ditcia
Ce: . Sanchez Rivas Tania(79M6&45)
Subject: RE: Per Session Postings ~ Spring (PENDING FUNDING AVAILABILITY)

 

Greetings Dr. Green

Please use the "reply" and not the "reply all" button when communicating back with the original sender.

Thank you for your understanding.
pppp>>>p>pad>> >>> >> 22D PPPPDPDPDPRIDIDDD DIDI DP PDIP IID DPI IP PAPI POP P72?
Mr. Nieznalski

Co-opTech

2014-2015 Directory

Name (* offsite)
Title/Subject Class

*Nieznalski, Piotr
TR/LIC/Basic Carpentry

Hey, Piotr,

| see you are a carpentry teacher and | applaud both your effort to advance my use of technology and your commitment
to teaching carpentry to our disadvantaged students. A few questions for my edification: Based on a name search in the
included link, http;//eservices.nysed.gov/teach/certhelp/CpPersonSearchExternal.do , what is the implication regarding
a printer teaching carpentry? Can he/she use power tools, or teaches students to use same? Can such a teacher grant
industry certification to students, or even conform to the state's requirement for granting credits? How does same
comport to state requirement that only licensed teachers in their subject areas must be teaching students? Remernber,
its a criminal offense for a school to grant credits if the teacher ts not licensed in the area she/he is teaching. Anyway,

t 0480
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 11 of 65

do | gather that your communication was to inform me and all our colleagues you are willing to offer your expertise with
the African American History Month project | am proposing?

Green

2 0484
Case 1:18-cv-10817-AT-GWG Document54-3. Filed 02/18/20 .Page 12 of 65

Konze Alicia (79M645)

ee AE RESALES TSE OE TL a ae

From: Green Rupert (79M645)

Seni: Tuesday, February 10, 2015 1:20 PM
To: Konze Alicia (27Q650); Romano Michael (79M645); Barry Amadou; Jhonson Alejandro

(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610);

Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79645), Longo
Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez
Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John
(79M645); Isaza John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Hil!
Keith; Laudande Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew;
Sauerhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (79M645); Caccamo
Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G {79MG645); Taudel Robert
(79645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605);
Ackil Michael (75M079); Bentley Kimberly (QOONSF); Buisson Telaine; Downing Jonathan
(79Q535); Ferguson Cherry Ann (27Q410); Fernandez Lin (79M645); Guerrero Jose V
(79M645); Hamm Shawn; Jackson Natascha (16K455); Kennedy Joseph (79M645);
Ovando David; Perez Diicia; Ferguson Donald Q (798M645)

cc Sanchez Rivas Tania(79M645)

Subject: RE: African American History Month Scholarship

You should see the excellent panorama of artifacts explicating the struggles Blacks undertook
for Civil Right that Ms. Ferguson has displayed on the third floor. It is so moving and
captivating. Down stairs, on the television beside security, I saw an excellent display including Blacks in
science, engineering, and technology fhat was attributable to Mr. Nico.

‘Ms. Ferguson, Mr, Nico, and teachers who take the time to teach about Black History Month
are to be. commended. My students will compete with their multimedia project that I will have them

construct. As some educators embrace the view that it is unessential to teach Black History, would
you say is it similarly unessential to teach about Women and Latino History Months?

Questions: A colleague revealed that a retired and F-Status AP reported he will be observing
him? Could someone provide me the section in the Chancellor Regulation that provides the legal
grounding for such action? Furthermore, if an F-Status individual has to be observing teachers, is
there an adverse implication regarding his execution of duties that are the prerogative of the
principal?

0482
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 13 of 65

Konze Alicia (79645)

Frain Green Rupert (/9M645)

Sent: Thursday, February 12, 2015 3:13 AM

To: — Konze Alicia (27Q650); Romano Michael (79M645); Barry Amadou; Jhonson Alejandro
(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carios (L4K610);
Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645}; Longo
Donna; Fiorica Emrna; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez
Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John
(79M645); Isaza John F (79M645); Ochoa Jase (79M645); Richards Josaine (27Q650); Hill
Keith; Laudando Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew,
Sauérhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (79M645); Caccamo
Philip; Nieznalski Piotr (O2M62S); Mckenzie Raphael G (79M645); Taude! Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605);
Ackil Michael (75M073); Bentley Kimberly (0OONSF); Buisson Telaine; Downing Jonathan
(79Q535); Ferguson Cherry Ann (27Q410); Fernandez Lin (79M645); Guerrero Jose V
(73M645); Hamm Shawn; Jackson Natascha (16K455); Kennedy Jaseph (79M645);
Ovando David; Perez Dilcia

Cc: Ferguson Donald Q (7/9M645)

Subject: * RE: African American History Month Scholarship

Hello Folks, ABENY shared the following. htto.//abeny.ora/

Council of Schoo} Supervisors and Administrators
40 Rector Street, 12” Floor, New York, NY 10006-1728 .

2015 SCHOLARSHIP INSTRUCTIONS

« ONLY For Supervisors To Read ~

CSA is pleased to announce that a scholarship has been established for college-bound students. This scholarship is open
to all students graduating from a NYC Public School who will be attending any college, including community college, in the
fall. The scholarship is intended for a student who shows leadership in school or outside school, cr might have overcome
hardships fo reach graduation, The award is not based on the GPA or SAT scores of the student. In fact, the student is
not asked fo list then or provide a transcript. CSA Scholarship Guidelines ask you fo choose a student who you believe

shows potential and academic promise.

a, Each school may submit up to three (3) student applications. One per borough will be awarded and presented at a
dinner at the LaGuardia Marriott, on June 10, 2015. Each award is $1500.

b. There are three parts to the application that must be fully filled out: The Application, (4) Personal Statements,
and Supervisor Verification. incomplete applications will not be accepted.

c. The Application (1 page) and Personal Statements (4 pages) are to be given to the student(s) and must he
filled out completely.

1 0483
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 14 of 65

d. The completed Application and Personal Statements are returned to the Assistant Principat or Principal no later
than Monday, April 13, 2015, who then completes the Verification (1 page) form and sends the 6 pages fo CSA.

e. The completed forms are due to GSA né later than Monday, April 27, 2015. .

f. Da not have the student contact CSA,

Please scan the 6 pages of each complete application and send the scanned fle(s) via email to

scholarshipcommittee@csa-nyc.org. or mail to: CSA, Attention: Erminia Claudio, 40 Rector Street, 12” Floor, New York
NY 10006-1729.

Questions: Feel free to email erminia@esa-nyc.org. or calf (212) 823-2025

2 0484

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 15 of 65

Council of School Supervisors and Administrators

40 Rector Street, 12" Floor, New York, NY 10006-1729

2015 SCHOLARSHIP APPLICATION

CSA will award $1500 to one student from each borough. The scholarship will be awarded on

June 10, 2015.

The applications are due to the Principal or Assistant Principal no later than Monday, April 13, 2015.
Please print or type the following information:

First Name Last Name
DOB / fj

Gender M F
Home Address
City : State__ Zip
Home Phone (___) -

SS# - -___ (Required by Federal Tax Law.)

E-mail address @

. High School Name
10. Borough
11. Principal’s Name
42. Graduation Date: /
13. College you plan to attend
44. List activities outside of school, including jobs and volunteer work:

-aencerrereiemeenisianaraeanens

 

 

 

 

CONAN PWN Pp

 

 

 

 

 

 

 

 

 

45. List activities in school, such as clubs, teams, etc.:

 

 

 

 

 

16. Name and title of the supervisor who will sign the Supervisor Verification Form:

 

 

Name : Title
t certify that all the information I have submitted is accurate and true.
Signature Date / /

 

2015 STUDENT PERSONAL STATEMENTS

3 0485
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 16 of 65

You are to briefly respond io four questions in a typewritten, double-spaced format that
does nof exceed the space provided on each page.

1. How do you personally demonstrate leadership in your life in school and outside of school?

4 0486
Case 1:18-cv-10817-AT-GWG _Document 54-3 Filed 02/18/20 Page 17.0f 65

2015 STUDENT PERSONAL STATEMENTS

You are to briefly respond to four questions in a typewritten, double-spaced format that

does not exceed the space provided on each page.

2. What does winning this award mean to you?

0487
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 18 of 65

2015 STUDENT PERSONAL STATEMENTS

You are to briefly respond to four questions in a typewritten, double-spaced format that
does not exceed the space provided on each page.

3. Identify someone who influenced you and describe how.

6 0488
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 19 of 65

se ten

2015 STUDENT PERSONAL STATEMENTS

You are to briefly respond to four questions in a typewritten, double-spaced format that
does not exceed the space provided on each page.

4. How willa college education help you to achieve your professional aspirations and personal goals?

Council of School Supervisors and Administrators
AO Rector Street, 12" Floor, New York, NY 10006-1728

2015 SUPERVISOR VERIFICATION FORM

? 0489
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 20 of 65

Please review the forms submitted to you by the student and complete this page.

Applicant’s name: First Last
School Name :

Borough:
Academic Promise Rating: (lowesth1 23456789 10 (highest)
Title fEligible: Yes = No
Please list the student’s personal qualities:

Noe

 

 

 

Aw pw

 

 

 

 

 

7. Please add any comments that would help us evaluate the applicant:

 

 

 

 

 

8. ts there anything that sets this student apart?

 

 

 

 

9. Has the student had to overcome hardships?

 

 

 

 

I certify that to the best of my knowledge the information on these forms is complete and accurate.
Your Name (please print) Title

Signature Date. of
MUST BE SIGNED BY THE PRINCIPAL OR ASSISTANT PRINCIPAL,
The completed forms are due at CSA no later than Monday, April 27, 2015.

Preferably, please scan the 6 pages of each application and send the scanned file(s) via email to
scholarshipcommittee@csa-nyc.org or mail fo: CSA, Attention: Erminia Claudio, 40 Rector Street, 12" Floar, New York,
NY 10006-1729,

 

Dr. Green

 

 

Fréstiny is SHEDEA.” ~Tony Robbins

a 0490
7 Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 21 of 65

Konze Alicia (79M645) .

Fram: Green Rupert (79M645)
Sent: Friday, March 06, 2015 6:13 AM
Ta Ferguson Donald Q (79M645), Levine Bernice (79M645); Sanchez Rivas Tania(79M645);

Konze Alicia (27Q650); Bautista Jose; Deigado Diane; Jacques Francine (79M645);
Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy;
Hernandez Antonio; Lozada Annette; Toro Angelo J 79M645); Brown Deneni (79M645);
Pereyra Erasmo; Gauntiett Greg (79M645); Gomez James; Cambridge Kimora (79M645);
Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun
Vout A (79M645); Allocca Wendi (79M973); Ariza Jose; Mooney Andre K (79M645);
Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez
Lin (79M645); Romano Michael (79M645), Barry Amadou; Gross Andrew (798M645);
Jhonson Alejandro (79M645); Kalish Alan (79M645); West Anthony D (79K665);
Caraballo Carlos (14K610); Sabbiondo Christina; Williams Christopher (79M645); Dejesus
Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (18K500); Lai Hung Woon
(24Q600); Baiardi John (79M645); isaza John F (79MG645); Ochoa Jose (79MGA4S);
Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M (13K605); Young Kevin
(79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael
G (79M645); Taude! Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R
(79M645); Philbin William (K605)

Subject: RE: Website Upgrade

{ guess the disdain and contempt that our chapter chair has for us is such that he can ignore all the tenets of his duties,
including the initiation of the process for the selection of a new leader. I am purposely remaining mum as a matter of
tactic and strategy. As all the back room planing at selecting a non CTE certified AP,

while ignoring qualified colleagues at our school, for a position that is not yet listed on the DOE website, as mandated by
the DOE, bespeaks, collusion, nepotism, and fraudulent procedures to deny equal opportunity as advanced by the DOE,
will go down in flame. You even see in front of you, where individuals with no teaching experience are being groomed to
be administrators. The state and the chancellors policies are most informative.

Tt is up to you to demonstrate you foo! a teacher once but you do not get the chance to do so twice. Our principal is a
good guy, so the lack of union leadership did not adversely impact us. But as educators, we must be futuristic, looking
ahead, What if a tyrannical individual was to come here as administrator? It ts already a long held belief that CTE

teachers are not too...

Dr. Green

eae ane

 

 

 

0491
Case 1:18-cv- : .
are v-10817-AT-GWG Document 54-3 , Filed, 02/18/20 Page 22 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Monday, March 09, 2015 12:25 PM
To: Ferguson Donald Q (79M645); Levine Bernice (79M645); Sanchez Rivas Tania(78M645);

Konze Alicia (27Q650); Bautista Jose; Delgada Diane; Jacques Francine (79M645);

Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy;
Hernandez Antonio; Lozada Annette; Toro Angela J (79M645); Brown Denent (79M645);
Pereyra Erasmo; Gauntlet Greg (79M645); Gomez James; Cambridge Kimora (79M645);
Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (78M645); Caines Randee; Vivo Steve (79M645); Sun
Vout A (79M645), Allocca Wendi (79M973); Ariza Jose; Mooney Andre K 79M645);
Patrick Walter (79M645), Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez
Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (79M645);
Jhonson Alejandro (79M645); Kalish Alan (79M645); West Anthony D (79K665);
Caraballo Carlos (L4K610); Sabbiondo Christina; Williams Christopher (79M645); Dejesus
Diana (79M645); Longo Donna; Fiorica Ernma; Kelley Everett (13K605); Serna Edwin
(79Mi645); Fernandez Frederick (79M645); Payne Gail (48K500); Lai Hung Woon
(24Q600); Balardi John (79645); Isaza John F (79M645); Ochoa Jose (79M645);
Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M (13K605); Young Kevin:
(79rm645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645), Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael
G (79M645); Taudel Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R
(79M645); Philbin William (K605)

Subject: PTA and School Leadership

When are we going to establish a school leadership team at Coop Tech as sent forth in the Chancellor's guideline?
Additionally, when are we going to establish a parents teacher association 4s set forth in said Reg? Certain essential
businesses that schools must undertake cannot be done without those groups-in place. For a long time we flaunted the
regulation by declaring that CoOp Tech was not a school. It was like how many in NYC maintained a segregated fire
department (97% White) in a 75% Black and Latino city by stating Blacks and Latinos were not qualified. Nonetheless, if
shere is a Chancellor Red that say OUr schoo! is permitted to not have a PTA, then it rust be reveated. Otherwise a PTA

must be established, or no other business can advance.

‘ Dr. Green

F

 

 

 

0492

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 23 of 65

Konze Alicia (79M645)

Subject: RE: Opening for An Assistant Principal of Guidance

From: Green Rupert (79M645)

Sent: Friday, March 13, 2015 6:20 AM

To: Cabrera David (79M645); Fernandez Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew
(79M645); Jhonson Alejandro (79M645); Kalish Alan (79645); West Anthony D (79K665); Caraballo Carlos (14K610);
Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Florica Emma; Kelley
Everett (13K605); Serna Edwin (79M645); Fernandez Frederick (79M645); Payne Gail (18K500); Lai Hung Woon
(24Q600); Bafardi John (79M645); Isaza John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650)}; Bentley
Kimberly (QOONSF); Hill Keith; Laudando Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew; Sauerhoff Mark
(79Q535); Person Nancy (79M645); Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie
Raphael G (79M645); Taudel Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William
(K605)

Cc: Ferguson Donald Q (798M645)

Subject: RE: Opening for An Assistant Principal of Guidance

So, If J am reading correctly, this announcement is not for the AP position at CoOp Tech for Which Principal Widlund
announced he wanted a Special Education AP, without CTE background. And for which a presenter, at one of the
beginning of the school year workshops, listed having two children out of wedlock as her highest qualification for the
position? Having out of wediock children is not deleterious in current society. In the old days, a married female teacher
could not be seen holding her husband hand in public, neither could she get pregnant during the school year. Oh such
horrible days. We have progressed to the extent that students can have children? Funny thing about the CoOP Tech AP
position is it Is not yet listed by the DOE, but ina manner akin to the old days of politics, it has already being announced
in a smoke filled backroom and the person Is already chosen.

In that manner, it suggests CoOp Tech's CTE teachers need not apply, as they lack the qualification for such a position.
Sadly, it is still a long held belief that CTE educators are dummies, with reading fevels one sentence above students they
teach. However, I have been assessing CoOp Tech educators and there will be a rude awaking for anyone who acts on
the basis of such beliefs, which is as cantemptuous as the one the Chapter Chair has for us as educators. When will he
initiate actions to elect a real, honorable, and respectful chair? Not that the Chair is not possessing of such characteristics.
Indeed, he is a good man who acted in his and his family's best interest. He only forgot we are part of his family.

Anyway, back to the issue of an AP for CoOp Tech. Any action to sneak one under the rug that deviates from the
Chancellor's Regulation will face challenge and could flame or be put out as a Phoenix.

Dr. Green

View this email in your
browser

Dear Colleagues,

in the fall, Manhattan Comprehensive Night and
Day High School is anticipating an opening for an

1 0493
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 24 of 65

‘assistant principal of guidance for our night

program (Monday-Friday, 1:35 pm - 9:35 pm).

MCNDHS is a transfer school focused on serving
older students many of whom are multi-language oe
learners, You can learn more about our program

online at www.mcndhs.com.

We will be holding two Open Houses on

- Tuesday, March 24 at 6:00 pm and

- Tuesday, March 31 at 6:00 pm
to give candidates interested in this position
an opportunity to visit our school, learn about our
program and meet a few members of our school
community.

Of course, after the Open House if you are
‘interested in talking with us further, you can leave

uS your resume.

if you plan on attending, please RSVP HERE

Warm regards,
Michael Toise
Principal

Copyright © 2075 Manhattan Comprehensive Night and Day High School, Al! rights

2 0494

 
. Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 25 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Monday, March 16, 2015 11:18 AM
To: Ferguson Donald Q (79M645); Levine Bernice (79M645); Sanchez Rivas Tania(79M645);

Konze Alicia (27Q650); Bautista Jose; Delgado Diane; Jacques Francine (79M645);
Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy;
Hernandez Antonio; Lozada Annette; Toro Angelo J (79M645), Brown Deneni (79M645);
Pereyra Erasmo; Gauntlet Greg (73M645); Gomez James; Cambridge Kimora (79M645);
Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelie (79M645);
Leonardo Miguel; Lizzmore Michael (79645); Caines Randee; Vivo Steve (79M645); Sun
Vout A 79M645); Allocca Wendi (79M973); Ariza Jose; Mooney Andre K (79M645);
Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez
Lin 79M645); Romano Michael (78M645); Barry Amadou; Gross Andrew (79M645);
Jhonson Alejandro (79M645); Kalish Alan (79M645); West Anthony D (79K665);
Carabalio Carlos (L4K610); Sabbiondo Christina; Williams Christopher (79M645), Dejesus
Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (18K500); Lal Hung Woon
(24Q600); Baiardi John (79M645); Isaza John F (78M645); Ochoa Jose (79M6A4S5);
Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M (13K605); Young Kevin
(79m645); Gaffney Matthew, Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael
G (79M645); Taudel Robert (79M645); Gomez Tisha (L3K605); Orlando Virginia R
(79M645); Philbin William {K605)

Subject: Grant Money

Hello Ail: Anyone interested in being part of a tearm submitting for a grant that could mean $150, 000 each over three
years ( independent of DOE}, please contact me . We have 28 days to submit a proposal to help integrate STEM in
academics. We need individuals with budgeting, math, science, CTE, computer, and research experiences.

Please read attached. So far the potential team members are Mr. Ochoa, Mr. Williams, Mr. Johnson, Ms, Perez, Ms.
Ferguson, and Principal Widlund, and me. We can compose multiple teams and submit for different funding.

Please open the first item in the following link.

Dr. Green

http:/ fwmw.grants.cov/web/arants/search-crants.htm|?keywords=NSF%62015-532

et

0495
__.. Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 26 of 65

Konze Alicia (79M645)

From:
Sent:
To:

Subject:
Attachments:

Green Rupert (79M645)

Wednesday, March 18, 2015 12:26 PM

Ferguson Donald Q (79M645); Levine Bernice (79M645); Sanchez Rivas Tania(7SM645);
Konze Alicia (27Q650); Bautista Jose; Delgado Diane; Jacques Francine (79M645);
Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy;
Hernandez Antonio; Lozada Annette; Toro Angelo J (79M645); Brown Deneni (79M645);
Pereyra Erasmo; Gauntlett Greg (79M645); Gomez James; Cambridge Kimora (79M645);
Figueroa Luis A (79M645); Thevenot Louis (78M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun
Vout A (79M645); Allocca Wendi (79M973); Ariza Jose; Mooney Andre K (79M645);
Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez
Lin (79M645); Romano Michael (79M645); Barry Amadou; Grass Andrew (79M645);
Jhonson Alejandro (78M645), Kalish Alan (79M645); West Anthony D (79K665);
Caraballo Carlos (14K610); Sabbionde Christina: Williams Christopher (79M645); Dejesus
Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick 79M645); Payne Gail (18K500); Laj Hung Woon
(24Q600); Baiardi John (79M645); Isaza John F (79M645); Ochoa Jose (79M645);
Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M (13K605); Young Kevin
(79645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (78M645); Caccamo Philip; Nieznatski Piotr (02M625); Mckenzie Raphael
G (79M645); Taudel Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R
(79M645); Philbin William (K605)

Our Schools

our schools.docx

 

 

Lets help failing schools.

0496
.

Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 27 of 65

The links in Appendix A exemplifies the pathological condition where, for over 25 years, NYC specialized
HS gave the impression that Blacks and Latinos are intellectually inferior. I researched the issue and wrote
to the Chancellor about the disparity (Appendix B) and received the response in Appendix C. Near a

year later, the problem has gotten worse. Indeed, many NYC residents abject to changing the SHSAT
entrance exam, fearing that it would add unqualified Black and Hispanic students and lower the quality of
the school. Appendix D alludes to that fear.

Now the Daily News report of the failure mills in segregated Black and Latino schools in the city. My soon
to be published report by SAGE will show that the Best schools.are in Staten island led by male principals,
the Worse in Brooklyn led by either male or female principals. Some of the worse schools are small
schools in Manhattan, and Bronx with almost 90% Blacks or Hispanics female students led by female
principals, Still, female principals in Manhattan received the highest Grade A for their schools. Brooklyn
received the most Grade F. The second highest performing schools are those in Queens. Staten Island
and Queens succeed because their schools are socioeconomically integrated; the other boroughs fail
because they concentrate poverty in segregated schools that has neither Whites nor Asian students.

Socioeconomic integration is the solution to failing NYC schools.

Note. There is no overall significant difference between male and female principal led schools, but inter-
borough differences were found.

Dr. Green

Appendix A

http://www.ischoolguide.com/articles/91 89/2015031 2/nyc-education-depariment-data-
shows-diversity-still-lacking-elite-public.htm

Appendix B

Dear Chancellor Farina, The historically low number of Black and Hispanic children in our spectalized high
schools is most distressing; it informed my attached article, and the ensuing conversation, As a NYC
educator, I would love the opportunity to suggest some solutions to the problem.

Dr. Rupert Green NYC Educator

Appendix C

Dear Dr. Greem

Thank you for your recent email to the Chancellor regarding New York City's specialized high schools. We
appreciate you sharing your concerns with us.

0497
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 28 of 65

The Department of Education is committed to reflect the diversity of our City in our top-tier schools. In

the coming months we will be jcoking at ways to do just that, and welcome suggestions from all New
York City residents,

Improving public education in New York City is the responsibility of our entire community. Together, we
all have a part to play in improving student achievement and providing every student in New York City
with an excellent education, I thank you for helping in that effort, and for your continued support of New
York City’s public school students, teachers, and administrators.

I hope this information has been helpful. Thank you again for writing to the Chancellor.
Sincerely,

Michael W. Morrisey

Communications Assaciate

Chancellor's Strategic Response Group
52 Chambers Street | New York, NY 10007

Appendix D

y

Brooklyn Tech Alumni Foundation President Larry Cary said the diversity issue can be solved
by increasing the number of minority students taking the test and preparing them to perform
well,

"We are committed to maintaining the fest as the sole criterion for admission because we
believe that is the best system available to admit kids solely on the basis of merit," said Cary.

va

0498

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 29 of 65

Konze Alicia (79M645)
eee

ane ANANSI NAIR AE TEE ATARI ATTN ET T

Subject: RE: The welfare of students

From: Green Rupert (79M645)

Sent: Thursday, March 19, 2015 8:21 AM

To: Fernandez Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro
(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo Christina; Williams
Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (18K560); Lai Hung Woon (24Q600); Baiardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (270650); Bentley Kimberly (QOONSF); Hill Keith; Laudando
Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645), Taudel Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605); Bautista Jose; Delgado Diane;
Jacques Francine (79M645); Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez
Antonio; Lozada Annette; Toro Angelo J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlet Greg (79M645);
Gomez James; Cambridge Kimora (79M645); Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle
(79M645); Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (79M645);
Allocca Wendi (79M973); Bonilla Roxana (79M645); Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@qmail.cam; Peterson Carolyn (79M645); Widlund John; Ariza Jose; Mooney Andre K
(79M645); Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645)

Subject: The welfare of students

Hello Colleagues: At one time CTE teacher of the year were honored at a ceremony at UFT headquarters.
Teachers were allowed to choose the teacher who they believed made significant contributions to the
advancement of CTE and the education and welfare of students, Naturally, at CoOp Tech, a nefarious process
eliminated teachers’ participation and the chapter chairs nominated themselves, voted for themselves, and
declared themselves winners.

‘Now with a more educated set of teachers, I would hope that process was changed. Thus, the question: Has any
of our teachers received a nomination form with the criteria for how to advance the election of our teacher of

the year.

Mr. Biardi has been our chapter chair for some years now. We quite understand that little or no union meetings
have been held, and the representation well....what can I say. Granted that we are now dispersed, computers
could be used to accommodate meetings. Thus it is necessary for the chapter chair to understand how to use a

computer.

Mr. Biardi has designated Lin Fernandez to replace him, but he has not set up the process for nominating a
replacement. Being cognizant of the caliber off representation accorded by Mr. Biardi, I would gladly support
his choice of Mr. Fernandez, if my colleagues believe he embodies the representation accorded by Mr. Biardi
and which it is most suitable.

i 0499

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 30 of 65

I would inform of Mr. Lins’s propensity for wanting TO BEAT DOWN FEMALE COLLEAGUES, and
threatening bring Civil Rights suit against a colleague who sent him an email, being that he had difficulty
accessing and understanding the content of an email advancing pedagogical practices to help our students
succeed,

So if Mr. Biardi’s protegee demonstrates an ability to use computer to accommodate meetings to our diverse
and dispersed educators, and you are comfortable with his aforementioned propensity, he will be our next
chapter chair.

Dr. Green

2 0500

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 31 of 65

Konze Alicia (79§M645)

From: Green Rupert (79M645)
Sent: Thursday, April 16, 2015 8:20 AM
To: Cabrera David (79645); Calderon Kelly (72M645); Levine Bernice (78M645); Sanchez

Rivas Tania(79M645); Konze Alicia (27Q650); Bonilla Roxana (79M645); Ferguson Donald
Q 73M645); ntelemaque.schools.nyc.gov@gmail.com, Peterson Carolyn (79M645);
Widjund John; Bautista Jose; Delgado Diane; Jacques Francine (79M645), Dayton
Lovena; Morales Luis (72M645), Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez
Antonio; Lozada Annette; Toro Angelo J (79M645); Brown Deneni (79M645); Pereyra
Erasmo; Gauntlett Greg (79M645); Gomez James; Cambridge Kimora (79M645); Figueroa
Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645); Leonardo
Miguel; Lizemore Michael (79]M645); Caines Randee; Vivo Steve (79M645); Sun Vout A
(79M645); Allocca Wendi (79M973); Ariza Jase; Mooney Andre K {7 9M645); Patrick
Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez Lin
(79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (79M645); Jhonson
Alejandro (79M645); Kalish Alan 79M645); West Anthony D (79K665); Caraballo Carlos
(14K610); Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645);
Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez
Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John
(79M645); tsaza John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650);
Bentley Kimberly (COONSF); Hill Keith; Laudando Kimberly M (13K605); Young Kevin
(79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael
G (79M645); Taudel Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R

. (79M645); Philbin William (K605)
Subject: collegiality - Helping @ colleague in need- Lets do it for Nellie
Attachments: picrdoc.doc

 

 

Yesterday, Bernice, our venerable payroll secretary with over 25 years experience, expressed concern that our
school was nor representing. The concern was regarding an email explaining that one of our colleagues’ house
was burnt down and was asking that we do something to show that Coop Tech’s staff are caring.

Bernice was so alarmed at the non-response that later in the day, II saw her limping to teachers she knows are
progressive to see if she could collect some money to take shame out of our school’s face.

That is really disturbing to think our school is not caring about staff members. Anyway, | informed her that
perhaps the response was for the fact our staff needed a reminder. So | take this opportunity to remind you it
is not a nice thing to be burnt out, being placed in Red Cross housing, and believing your colleagues do not
care.

So Jet’s rise to the occasion with a goal of collecting §2000 or more.

i 0501

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 32 of 65

. Thanks,
Dr. Green

| write the way | write for a reason.

2 0502

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 33 of 65

Konze Alicia (79M645)

From:
Sent:
To:

Subject:

ne

Green Rupert (79M645)

Thursday, April 23, 2015 5:30 AM

Calderon Kelly (79M645); Levine Bernice (79645); Sanchez Rivas Tania(79M645);
Konze Alicia (27Q650); Bonilla Roxana (79M645); Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@ gmail.com, Peterson Carolyn (79M645); Widlund John;
Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis
(79M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez Antonio; Lozada Annette;
Taro Angelo J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlett Greg
(79M645); Gomez James; Cambridge Kimora (78M645); Figueroa Luis A (79M645);
Thevenot Louis (79645); Blumberg Michelle (79M645); Leonardo Miguel; Lizzmore
Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (79M645); Allocca
Wendi (79973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes
Zoraida (79M645); Sanchez Joanne (79M645); Fernandez Lin (79M645); Romano Michael
(79M645); Barry Amadou; Jhonson Alejandro (79M645); Kalish Alan (79645); West
Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo Christina; Williams
Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley
Everett (13K605); Serna Edwin (79M645); Fernandez Frederick (79M645); Payne Gail
(18K500); Lai Hung Woon (240600); Baiardi John (79M645); Isaza John F (79M645);
Ochoa Jose (79M645); Richards Josaine (27Q650); Hill Keith; Laudando Kimberly M
(13K605); Young Kevin (79m645); Gaffney Matthew, Sauerhoff Mark (78Q535); Person
Nancy (79M645); Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (0O2M625);
Mckenzie Raphael G (79M645); Taudel Robert (79M645); Gomez Tisha (13K605),
Orlando Virginia R (79M645); Philbin William (K605)

On Various and Sundry maiters

 

Thanks for your response to our colleague in need, You never know when unforeseen events may strike and
when you may need the helping hands of you colleagues.

Thear select people are being rewarded with summer persession. Is that the chancellor's policy regarding

persession?

Dr.Green

1 0803
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 34 of 65 ~

 

 

 

2 0504
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 35 of 65

Konze Alicia (79M645)

From: " Green Ru pert {79M645)
Sent: Friday, April 24, 2015 11:03 AM .
To: Bonilla Roxana (79M645); Ariza Jose; Caines Randee; Delgado Diane; Ferguson Cherry

Ann (79M645); Fernandez Frederick (79M645); Fernandez Lin (79M645); Figueroa Luis A
(79M645); Gomez Tisha (13K605); Hernandez Antonio; Isaza John F (79M645); Jhonson
Alejandro (79M645); Konze Alicia (27Q650); Leonardo Miguel; Lozada Annette; Ochoa
Jose (79M645); Orlando Virginia R 79M645); Patrick Walter (79M645); Perez Dilcia;
Sanchez Rivas Tania(79M645); Toro Angelo J (79M645); Widlund John; Williams
Christopher (79M645); Cabrera David (79M645); Peterson Carolyn (79M645); Liang
Michael (79M645); Reyes Zoraida (79M645); Serna Edwin (79M645); Dejesus Diana
(79M645); West Anthony D (79K665) .

Subject: . RE: planning Bernice Levine's Retirement

For real

DG

 

From: Bonilla Roxana (79M645)

Sent: Friday, April 24, 2015 8:44 AM

Ta: Ariza Jose; Caines Randee; Delgado Diane; Ferguson Cherry Ann (79M645); Fernandez Frederick (79M645);
Fernandez Lin (79M645); Figueroa Luis A (79M645); Gomez Tisha (13K605); Hernandez Antonia; Isaza John F (79M645);
Jhonson Alejandro (79M645); Konze Alicia (27Q650); Leonardo Miguel; Lozada Annette; Ochoa Jose (79M645); Orlando
Virginia R (79M645); Patrick Walter (79M645); Perez Dilcla; Sanchez Rivas Tania(79M645); Toro Angelo J (79M645);
Widlund John; Williams Christopher (79M645); Cabrera David (79M645); Peterson Carolyn (79M645); Liang Michael
(79M645); Reyes Zoraida (79M645); Serna Edwin (79M645); Green Rupert (79M645); Dejesus Diana (79M645); West
Anthony D (79K665)

Subject: RE: planning Bernice Levine's Retirement

Good Morning All:

A retirement party is an event that reflects the career of aretiree. Not only should it be an
opportunity to show appreciation, but it should see the retiree off in an emotional and fun
way.

Let’s plan a party for our Bernice Levine

Meeting: Emma Fiorica’s Room 312 —At 11:30 on April 29" 2015

Kt 0505
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 36 of 65

 

SHHHHHHHHHH! It’s a
surprise.

Renana Hontlla

School Business Manager

School of Cooperative Technical Education
321 East 96" Street, Room 135

New York, NY 10128

Tel. (212) 369-8800 X1351

Fax (212) 876-9296

2 0506
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 37 of 65

Konze Alicia (79M645) _

From: Green Rupert (79M645)
Sent: Monday, May 04, 2015 12:07 PM
To: Cabrera David (79M645); Calderon Kelly (79M645); Sanchez Rivas Tania(/9M645);

Konze Alicia (27Q650); Bonilla Roxana (79M645); Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@gmail.com; Peterson Carolyn (79M645); Widlund John;
Bautista Jose; Delgacio Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis
(78M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez Antonio; Lozada Annette;
Toro Angelo J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlett Greg
(79M645); Gomez James; Cambridge Kimora (79M645); Figueroa Luis A 79M645);
Thevenot Louis (79M645); Blumberg Michelle (79M645); Leonardo Miguel; Lizzmore
Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (79M645); Aliocca
Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes
Zoraida (79M645); Sanchez Joanne (79645); Fernandez Lin (79M645); Ramano Michaal
(79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro (79M645); Kalish
Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo
Christina; Williams Christopher (79M645); Dejesus Diana (79645), Longo Donna;
Ficrica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez Frederick
(73M645); Payne Gail (18K500); Lai Hung Woon (240600); Baiardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Bentley Kimberly
(QOONSF); Hill Keith; Laudando Kimberly M (13K605); Young Kevin (79m645); Gaffney
Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (79M645),
Caccamo Philip; Nieznaiski Piotr (02M625); Mckenzie Raphael G (79M645), Taudel
Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William
(K605) .

Subject: The Venerable Bernice's retirement

Like as waves move towards the pebbled shores (Shakespeare), the rentivity of our memory fades.

But alas, the precious memories, which are the only things we may be able to cling to in the ensuing years, need not
fade. Some here may have artifacts representing precious memories of CoOp Tech educatars who passed our way; some
of whom may have elicited our joy or our angst over the last 60 years. And so my appeal, as we all prepare to attend
Bernice’s retirement celebration, is for a project to have various and sundry existing pictures of staff events be made into
a slideshow, or a movie of sort, with the names of each person labeled, to present to her. Nothing could be more
precious.

And as shown in attached, CoOp Tech is more than what the present state of pathology of collegiality makes it out to

be. It was a place where educators: respected each other, went to high class functions (let their hair down and came to
town), and were invited to lawn party or house opening at administrators or colleagues’ homes. Indeed, the galety and
felicity enshrined in such events are currently modeled by STEP staff. So STEP staff, come out and represent at Bernice’s
function so that Coop Tech can learn anew from your example. I will be sitting with you.

And for those paras who would like to attend but are canstrained by cost, I for one, will contribute half of the cost of a
ticket to a para. Imagine if a teacher aided his or her para in a similar manner?

1 0507

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 38 of 65

bttps://www.dropbox.com/sh/mslerb3xtenysab/AADcOD Wn448h62R-
cSiPiSyca?dl=Ohtips://www.dropbox.com/sh/mslerb3xtenysab/AADcOD Wn448h62R-cSfPfSvcardi=0

Dr. Green

2 0508
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 39 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Wednesday, May 06, 2015 8:29 AM
To: Cabrera David (79M645); Calderon Kelly (79M645); Sanchez Rivas Tania(79M645);

Konze Alicia (270650); Bonilla Roxana (79M645), Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@gmail.com; Peterson Carolyn (79M645); Widlund John;
Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis
(79M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez Antonio; Lozada Annette;
Toro Angelo J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlett Greg
(79M645); Gomez James; Cambridge Kimora (79M645); Figueroa Luis A (79M645);
Thevenot Louis (79M645); Blumberg Michelle (79M645); Lecnardo Miguel; Lizzmore
Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (7SM645); Allocca
Wendi (79973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes
Zoraida (79M645); Sanchez Joanne (79M645); Fernandez Lin (79M645); Ramano Michael
(79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro (79MG45); Kalish
Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo
Christina: Williams Christopher (79645); Dejesus Diana (79M645); Longe Donna;
Fiorica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez Frederick
(79M645); Payne Gail (L8K500); Lai Hung Woon (24Q600); Bajardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645), Richards Josaine (27Q650); Bentley Kimberly
(QOONSF); Hill Keith; Laudando Kimberly M (3K605); Young Kevin (79m645); Gaffney
Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (79M645);
Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel
Robert (79645); Gomez Tisha (13K605); Orlando Virginia R (78M645); Philbin Wiliam
(K605)

Subject: RE honoring cur colleagues

Hi Dr Green,
Hope all is well...

We at STEP Academy are in the process of planning for Marsha Kieinburd's Retirement Party. You know she's heen a
para here for YEARS so we would like to send her off in. good fashion!

We are aiming to secure a venue for Wednesday June 17th around 6pm but I was wondering if you and anyone you may
know directly from COOP would like to attend? We are trying to get a tentative head count in fine so that I can price the
venue out etc. .

L unfortunately do not know a lot of folks down there! I already spoke with the few I know but figured you could maybe
help me out and spread the word for folks I am definitely missing!

Thanks so much in advance,

Gina Vitale
(social worker from STEP)

 

Note. Police do not have to know a colleague to show support. They come from various parts of the world to do so.

1 0509
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 40 of 65

patpsi//www.dropbox.com/s/t2uwtteBuojexbn/IMG_0098.3PG?d= https: //www.dropbox.com/s/i2uwtte8uojxxbn/IMG_O

Green

 

2 0510

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 41 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Friday, May 08, 2015 1:37 PM
To: Calderon Kelly (79M645); Sanchez Rivas Tania(79M645); Konze Alicia (27Q650); Bonila

Roxana (79M645); Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@gmail.com; Bautista Jase; Delgado Diane; Jacques
Francine (79M645); Dayton Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina;
Mullen Stacy; Hernandez Antonio; Lozada Annette; Toro Angelo J (79M645); Brown
Deneni (79M645); Pereyra Erasmo; Gauntlet Greg (79M645); Gomez James, Cambridge
Kimora (79M645); Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg
Michelle (79M645); Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo
Steve (79M645); Sun Vout A (79M645); Allocca Wendl (79M973); Ariza Jose; Mooney
Andre K (79M645); Patrick Walter (79M645); Reyes Zoraida (7 SM645); Sanchez Joanne
(79M645); Fernandez tin (79M645); Romano Michael (79M645); Barry Amadou; Gross
Andrew (79M645); Jhonson Alejandro (79M645); Kalish Alan (79M645); West Anthony D
(79K665); Caraballo Carlos (J4K610); Sabbiondo Christina; Williams Christopher
(79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett
{13K605); Serna Edwin (79M645); Fernandez Frederick (79M645); Payne Gail (L8K500);
Lai Hung Woon (24Q600); Baiardi John (79645); Isaza John F (79M645); Ochoa Jose
(79645); Richards Josaine (27Q650); Bentley Kimberly (COONSF); Hill Keith; Laudando
Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew, Sauerhoff Mark
(79Q535); Person Nancy (79M645); Shupack Nancy (79M645); Caccamo Philip;
Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645), Taude!l Robert (79M645);
Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605)

Ce: Ferguson Cherry Ann (79M645)
Subject: Student Appreciation

What would happen if students stop attending
school? .

One of the significant functions of educators is to be advocate for students.

Perhaps wanting to exercise some modicum of control, our school attached a poster on students’ bathroom
stating that the bathroom would be closed 10:45 am to 11 am and from 2:45 pm to 3:00 pm. Perhaps ina
similar vein, NYC public library made up a policy restricting access to websites of dubious distinction
(pom). A lawsuit was filed and the Supreme Court ruled that the library could no block adults from access
to such material because children may see it.

If the information on the bathroom door is school policy, it must be so stated and must be written. If itis
policy, then it is denying students who must urgently use the bathroom, at the restricted time, access based
on the presumption unruly students may use it at such time.

The implications are, if female students having monthly issues must use the bathroom at such time, they
will be denied. If male or female students having incontinence must use the bathroom at that time, they will
be denied.

The question is: Ifthe information on the bathroom door is truly school policy, is it at variance with the
Chancellors Regulation regarding student abuse? Consider the repercussion of the headline: Student
defecate on or bloodied self because of school policy. The press would have a field day with that one. I

1 0571

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 42 of 65

‘must note, however, the information was not posted on the female students’ bathroom, Nonetheless, it begs
the question if our school policy treats male students adversely and differently based on gender--which
appears to be at variance with the Constitution. That is why we do not have a proliferation of all boys or all
girls public schools.

I would love administrative clarity on the matter.
Anyway, often administrators do unbecoming things.

hitp://www.dail
unbuttoned-student-her.htm]

   

 

https://www.dropbox.com/s/be0gym4xel8v2k2/bath jpg?dl=Ohttps://www.dropbox.com/s/beOqym4xal8v2k2/
bath .jpg?di=Ohttps://www.dropbox.com/s/bep :

         

PS. Boys and Girls is a bigger school than ours, and educators are allowed to walk through the back door.
Solution: They placed a security officer at the back door.

Dr. Grean

2 0812

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 43 of 65

Konze Alicia (79M645)

Subject: RE: Elections

From: Green Rupert (79M645)

Sent: Monday, May 11, 2015 11:57 AM

To; Fernandez Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro
(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo Christina; Williams
Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Bentley Kimberly (COONSF); Hill Keith; Laudando
Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew;. Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605); Hernandez Antonio; Lozada
Annette; Toro Angelo J (79M645); Brown Denent (79M645); Pereyra Erasmo; Gauntiett Greg (79M645); Gomez James;
Cambridge Kimora (79M645); Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vive Steve (79M645); Sun Vout A (79M645); Allocca
Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez
Joanne (79M645); Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis (79M645);
Sims Leslie; Vitale Regina; Mullen Stacy

Subject: Elections

By now you must have received your nomination forms, 1 hope colleagues at STEP have also received same. The
approach to our election is unprecedented. Never in my time here have I seen such an approach to electing a Chapter
Chair, The problem 1 have is the form predicates that we passess our nominees’ social security, telephone, and
employer's ID number. This seems a bit intrusive and questions the validity of such a nomination form.

What do you think?

Dr. Green

1
\ 0513
_ Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 44 of 65

Konze Alicia (79M645)

      

From: Green Rupert 7@9M645)
Sent: ’ Tuesday, May 12, 2015 5:59 AM
To: Vitale Regina; Ackil Michael (75M079); Allocca Wendi (79M973); Ariza Jose; Bajardi John

(79M645); Barry Amadou; Bautista Jose; Levine Bernice (79M645); Bentley Kimberly
(QOONSF); Blumberg Michelle (79M645); Bonilla Roxana (79M645); Brown Deneni
(79M645); Buisson Telaine; Cabrera David (79M645); Caines Randee; Calderon Kelly ,
(79M645); Cambridge Kimora (79M645); Carabailo Carlos (L4K610); Dayton Lovena;
Dejesus Diana (79645); Delgado Diane; Ferguson Cherry Ann (79M645); Ferguson
Donald Q (79M645); Fernandez Frederick (79M645); Fernandez Lin (79M645); Figueroa
Luis A (79M645); Fiorica Emma; Gaffney Matthew; Gauntlett Greg (79M645}; Gomez
James; Gomez Tisha {13K605); Gross Andrew (79M645); Guerrero Jose V (79M645);
Hamm Shawn; Hernandez Antonio; Hill Keith; Isaza John F (79M645); Jackson Natascha
(16K455); Jacques Francine (79M645); Jhonson Alejandre (79M645); Kalish Alan
(79M645); Kennedy Joseph (79M645); Konze Alicia (27Q650); Laudando Kimberly M
(13K605); Leonardo Miguel; Longo Donna; Lozada Annette; Mckenzie Raphael G
(79M645); Mooney Andre K (79M645), Morales Luis; JeanBaptiste Carl (19K660); More!
Stephanie; Mullen Stacy; Nieznalski Piotr (02M625); Ochoa Jose (79M645); Orlando
Virginia R (79M645); Ovando David; Patrick Walter (79645); Payne Gail (L8K500); Perez
Dilcia; Person Nancy (79M645); Pereyra Erasmo; Peterson Carolyn (79M645); Philbin
William (K605); Reyes Zoraida (79M645); Richards Josaine (27Q650); Romano Michael
(79M645); Sabbiondo Christina; Sanchez Joanne (79645); Sanchez Rivas
Tania(79M645); Sauerhoff Mark (79Q535); Serna Edwin (79M645); Shupack Nancy
(79M645); Sims Leslie; Sterling Geraldine; Taude! Robert (79M645); Telermaque Nico;
Territo Robert; Thevenot Louis (79M645); Toro Angelo J (73M645); Vivo Steve (79M645);
West Anthony D (79K665); Widlund John; Williams Christopher (79M645); Young Kevin
(79m645); McKenzie-Stukes Sharon (L8K500); Zaike Fernando (18K642); Alton Stanley
(18k617); Carey Felicia (18K500); Lotto Susan M; Mostafa Osama (18K637); Blom Janet
(21K525); Blando Denise (18K633); Vogelsohn Nelida

Ce: michael. kieinburd@gmail.com; ubgrad72@aol.cam; elliotkleinburd@gmail.com
Subject: RE: SHHH it's a surprise!

Told you folks at STEP know how to party. See you there. I have to go to practice some moves. Have had my head in
the books too lang.

Green

 

From: Vitale Regina

Sent: Friday, May 08, 2015 2:00 PM

To: Ackil Michael (75M079); Allocca Wendi (79M973); Ariza Jose; Baiardi John (79M645); Barry Amadou; Bautista
Subject: SHHH it's a surprise!

1 0514
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 45 of 65

   

 
   

y he > ne iettse
. - ” ed
! * s ya * ~—

MARSHA KLEINBURD'S-
SURPRISE RETIREMENT PARTY.
Date: Wednesday June 17, 2015:
Time: 5:30-9:30°PM
Place: Grand 2020
2020 86th Street
Brooklyn, N¥ 11214.
Please RSVP to:

   

 

Regina Vitale.
E-mail rvitale3@schools:riy¢.gov
By May: 21, 2015
Pleasé be pronipt!

Brica nar norenn CREAN 9515
2

 
_ Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 46 of 65

Konze Alicia (79645)

Subject: RE: Js this Evidence of Corporal Punishment?

From: Green Rupert (79M645)

Sent: Tuesday, May 12, 2015 8:15 AM

To: Fernandez Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (7SM645); Jhonson Alejandro
(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos (14K610); Sabbiondo Christina; Williams
Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gall (18K500); Lai Hung Woon (24Q600); Baiardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Bentley Kimberly (OOGNSF); Hill Keith; Laudando
Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645), Caccamo Philip; Nieznaiski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605); Hernandez Antonio; Lozada
Annette; Toro Angelo J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlett Greg (78M645); Gomez James;
Cambridge Kimora (79M645); Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (79M645); Allocca
Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez
Joanne (79M645); Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis (79M645);
Sims Leslie; Vitale Regina; Multen Stacy

Subject: Is this Evidence of Corporal Punishment?

 

In a random survey at a certain school, at 3:03, five female and four male teachers (70% of staff) were
seen exiting the bathrooms, where they had prepared/relieved themselves for their drive home. At the
same time, 100% of male and female students were denied such accommodation. What is such action call
and is it permissible in NYC public school? Apart from a student calling 311, where can

parents determine answers to such questions?

https: / /www.dropbox.com /sjh8kri m&suyywhl4/ bernice.jpg?di=Ohttos://www.dropbox.com/s/h8krim8suyvwhl
4/bernice.jpg?dl=0

0516
Case 1:16-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 47 of 65

Taecemre Sf ce

Konze Alicia (79M645)

From: Green Rupert (78M645)
Sent: Tuesday, May 19, 2015 12:21 PM
To: Cabrera David (79M645); Calderon Kelly (79M645); Levine Bernice (79M645); Sanchez

Rivas Tania(79M645); Konze Alicia (27Q650); Bonilla Roxana (79M645); Ferguson Donald
Q (@5M645); ntelemaque.schools.nyc.gov@gmail.com; Peterson Carolyn (79M645);
Widlund John; Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton
Lovena; Morales Luis (79M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez
Antonio; Lozada Annette; Toro Angelo 3 (79M645), Brown Deneni (79M645); Pereyra
Erasmo; Gauntlet Greg (79M645); Gomez James; Cambridge Kimora (79M645); Figueroa
Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645); Leonardo
Miguel; Lizzmore Michael (78M645); Caines Randee; Vivo Steve (79M645); Sun Vout A
(79M645); Allocca Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick
Walter (79M645); Reyes Zoraida (79M645); Sanchez Joanne (79M645); Fernandez Lin
(79M645); Romano Michael (79M645), Barry Amadou; Gross Andrew (79M645); Jhonson
Alejandro (79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos
(14K610); Sabbiondo Christina; Williams Christopher (79M645); Dejesus Diana (79M645);
Longo Donna; Fiorica Emma, Kelley Everett (13K605); Serna Edwin (79M645); Fernandez
Frederick (79M645); Payne Gail (L8K500); Lai Hung Woon (24Q600); Baiardi John
79M645); Isaza John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650);
Bentley Kimberly (OODONSF); Hill Keith: Laudando Kimberly M (13K605); Young Kevin
(79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael
G (79M645); Taudel Robert (79M645), Gomez Tisha (13K605); Orlando Virginia R
(79M645); Philbin William (K605)

Subject: Did it

Did it; Proves that vocational education teachers are not stupid and can hold their own with scholars across the globe.

Took me two years and four revisions of writing my fingers to the bone.

You will read a fot about Co-Op Tech, school feminization, and nepotism in this article. Stay tuned,

Dr. Green

 

Subject: SAGE Open - Decision on Manuscript ID SO-1 3-0568.R4
49-May-2015

Dear Dr. Green:

It is a pleasure to accept your manuscript entitled "Effect of Principal and Student Gender on New
York City High School Performance Outcomes" in its current form for publication in SAGE Open.

Thank you for your fine contribution. On behalf of the Editors of SAGE Open, we look forward to your
continued contributions to the Journal.

Sincerely,

1 0517
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 48 of 65

Dr. Melanie Shores
Article Editor, SAGE Open

2° . 0518
| Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 49 of 65

hos be BO hh . . .
aenee t DO a tee Te . “ Poe aoe be wees

Konze Alicia (79M645)
2 epee

AT STOTT Tae

From: -Green Rupert (/9M645)
Sent: Wednesday, May 20, 2015 9:04 AM
To: Vitale Regina; Ackil Michael (75M079); Allocca Wendi (79M973); Ariza Jose; Baiardi John

(79M645); Barry Amadou; Bautista Jose; Levine Bernice (79M645); Bentley Kimberly
(COONSF); Blumberg Michelle (79M645); Bonilla Roxana (79M645); Brown Deneni
(79M645); Buisson Telaine; Cabrera David (79M645); Caines Randee; Calderon Kelly
(79M645); Cambridge Kimora (79645); Caraballo Carlos (4K610); Dayton Lovena;
Dejesus Diana (79M645), Delgado Diane; Ferguson Cherry Ann (79M645); Ferguson
Donald Q (79M645); Fernandez Frederick (791@645); Fernandez Lin (79M645); Figueroa
Luis A (79M645); Fiorica Emma; Gaffney Matthew; Gauntlett Greg (79M645); Gomez
James; Gomez Tisha (13K605); Gross Andrew (79M645); Guerrero Jose V (79M645};
Hamm Shawn; Hernandez Antonio; Hill Keith; Isaza John F (79M645); Jackson Natascha
(16K455); Jacques Francine (73Mi645); Jhonson Alejandro (79M645); Kalish Alan
(79M645); Kennedy Joseph (78M645); Konze Alicia (27Q650); Laudando Kimberly M
(13K605); Leonardo Miguel; Lengo Donna; Lozada Annette; Mckenzie Raphael G
(79M645); Mooney Andre K (79M645); Morales Luis; JeanBaptiste Carl (19K660); Morel
Stephanie; Mullen Stacy; Nieznaiskt Piotr (02M625); Ochoa Jose (79M645); Orlando
Virginia R (79M645); Ovando David; Patrick Walter (79M645); Payne Gail (L8K500); Perez
Dilcia; Person Nancy (79M645); Pereyra Erasmo; Peterson Carolyn (79M645); Philbin
William (K605); Reyes Zoraida {79M645); Richards Josaine (27Q650); Romano Michael
(79M645); Sabbiondo Christina; Sanchez Joanne (79M645); Sanchez Rivas
Tania(79M645); Sauerhoff Mark (79Q535); Serna Edwin (79M645); Shupack Nancy
(79M645); Sims Leslie; Sterling Geraldine; Taudel Robert (79645); Telernaque Nico;
Tertito Robert; Thevenot Louis (79M645); Toro Angelo J (79M645); Vivo Steve (79M645);
West Anthony D (78K665); Widlund John; Williams Christopher (79645); Young Kevin
(79m645); McKenzie-Stukes Sharon (18K500); Zaike Fernando (18K642); Alton Stanley
(18k617); Carey Felicia (18K500); Lotto Susan M; Mostafa Osama (18K637); Blom Janet
(21K525); Blando Denise (18K633); Vogelsohn Nelida

Ce: michael. kleinburd@gmail.com; ubgrad72@aal.cam; elliotkleinburd@gmail.com

Subject: Teacher of the Year

 

Who is our teacher of the Year?

Over the years I have seen some dedicated teachers like Mr. Serna, Mr. Ochoa, Ms. Payne, Ms. Person, Ms. Orlando, Mr.
Mckenzie, and Mr. Barry who performed spectacular work to advance our students and our school. That is not

an exhaustive list. You may know know of other teachers . But those teachers were not honored because we had

the practice where the former Chapter Chairs nominated, voted for, and elected themselves as Teachers of the Year, and

were honored at a feast by the UFT.

I just asked who was our teacher of the year and no one seems to know about it. Mine would be Mr, Ochoa. I have
worked with him near 14 years. He is always present, He aided my Saturday Academy initiative that I started years”
ago. He takes any amount of students packed in his class, and does not complain. Additionally, he takes any level of
students and work with them.

So who is your teacher of the year and, how was our Chapter Chair (sic) remiss in not honoring him or her? Perhaps we
could develop ways to honor our teachers, para, and staff members of the year. Would you agree that such an endeavor

is not a lofty goal?

i 05719
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 50 of 65

Dr. Green

2 0520
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 51 of 65

 

Konze Alicia (79M645)

pT ECA means el
From: Green Rupert (79M645)

Sent: Friday, May 22, 2015 8:22 AM

To: Vitale Regina; Ackil Michael (75M079); Allocca Wendi (79M973); Ariza Jose; Baiardi John

(79M645); Barry Amadou; Bautista Jose; Levine Bernice (79M645); Bentley Kimberly
(OOONSE); Blumberg Michelle (79M645); Bonilla Roxana (79M645); Brown Deneni
(79M645); Buisson Telaine; Cabrera David (79M645); Caines Randee; Calderon Kelly
(79M645); Cambridge Kimora (79M645); Caraballo Carlos (L4K610); Dayton Lovena;
Dejesus Diana (79M645); Delgado Diane; Ferguson Cherry Ann (79M645); Ferguson
Donald Q (79M645); Fernandez Frederick (79M645); Fernandez Lin (79M645); Figueroa
Luis A (79M645); Fiorica Emma; Gaffney Matthew; Gauntlett Greg (79M645); Gomez
James; Gomez Tisha (13K605); Gross Andrew (79M645); Guerrero Jose V (79M645);
Hamm Shawn; Hernandez Antonio; Hill Keith; Isaza John F (79M645); Jackson Natascha
(16K455); Jacques Francine (79M645); Jnonson Alejandro (79M645); Kalish Alan
(79645); Kennedy Joseph {(79M645); Konze Alicia (27Q650); Laudando Kimberly M
(13K605); Leonardo Miguel; Longo Donna; Lozada Annette; Mckenzie Raphael G
(79M645); Mooney Andre K (79645); Morales Luis; JeanBaptiste Carl (19K660); Morel
Stephanie; Mullen Stacy, Nieznalski Piotr (02M625); Ochoa Jose (79M645); Orlando
Virginia R (79M645); Ovando David; Patrick Walter (79M645); Payne Gail (18K500); Perez
Dilcia; Person Nancy (79M645); Pereyra Erasmo, Peterson Carolyn (79M645); Philbin
William (K605); Reyes Zoraida (79M645); Richards Josaine (270650); Romano Michael
(79M645); Sabbiondo Christina; Sanchez Joanne (79M645); Sanchez Rivas
Tania(79M645); Sauerhoff Mark (79Q535); Serna Edwin (79M645); Shupack Nancy
(79M645); Sims Leslie; Sterling Geraldine; Taudel Robert (79M645); Telemaque Nico;
Territo Robert; Thevenct Louis (79M645); Toro Angelo J (79M645); Vive Steve (79M645);
West Anthony D (79K665); Widlund John; Williams Christopher (79M645); Young Kevin
(79m645); McKenzie-Stukes Sharon (18K500); Zaike Fernando (18K642); Alton Stanley
(18617); Carey Felicia (18K500); Lotto Susan M; Mostafa Osama (18K637); Blom Janet
(21K525); Blando Denise (18K633); Vogelsohn Nelida

Ce: michael.kleinburd@gmail.com; ubgrad72@aol.com; elliotkieinburd@gmail.com
Subject: Recruitment
Attachments: ws'Long; ws2.png

Kelly: Did you see what Green wrote today? Gross: No! He, unfairly, excludes me. Kimora: Please forward
what he wrote to me.

Green: Don't I always give you a laugh?

Anyway, I was sent to a recruitment fair at John Adams. It was that our overworked and good colleague, Ms.
Ferguson was being called upon to be superwoman--as usual---and be at three places at one. Consequently, she
implored me to stand in for her.

So, I suggested that a framework where me, myself, and 1 is the only person at a recruitment fair amounts to
voodoo recruitment. I told her I would woo the students and someone from guidance should be there to sign
them up, even if only to get a card with students’ particulars to facilitate follow up calls, and to provide
information beyond my comprehension. Anyway, Ms. Ferguson explained the problem and I agreed to
represent.

1 0521
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 52 of 65

Well..., it was a wonderful event, and the 80 pieces of Co-OP Tech flyers went in a flash {over 1000 students
and visitors were present). But I was prepared, I had the projector and the Internet, so I showed the video of
what we do at our school, Participants loved it.

There were guidance and administrators asking for information that required our guidance personnel. Luckil
for me, the lo.....y Ms. Jacques from STEP was there to come to my rescue, .

Talso sold the idea to some school administrators that we could Start some programs at their school. They were
elated, so they. will follow up with our principal von

A point of all this is, if we plan for such events and have the right team in place, we do not have to beg District
75 to provide the majority of our students. Such team should include our dynamic CTE educators who are great
salespersons, and who can give first hand explanation to potential students.

Dr. Green

0522

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 53 of 65

Konze Alicia (79M643)

From:
Sent:
To:

Subject:

Green Rupert (79M645)

Sunday, May 24, 2015 12:42 PM

Vitale Regina; Ackil Michael (75M079); Allocca Wendi (79M973); Ariza Jose; Baiardi John
(79M645); Barry Amadou; Bautista Jose; Levine Bernice (79M645); Bentley Kimberly
(OOONSF); Blumberg Michelle (79M645); Bonilla Roxana (79M645); Brown Deneni
(79M645); Buisson Telaine; Cabrera David (79645); Caines Randee; Calderon Kelly
@79M645); Cambridge Kimora (79M645); Caraballo Carlos (L4K610); Dayton Lovena;
Dejesus Diana (79M645); Delgado Diane; Ferguson Cherry Ann (79M645); Ferguson
Donald Q (79M645); Fernandez Frederick (79645); Fernandez Lin (79M645); Figuerea
Luis A (79M645); Florica Emma; Gaffney Matthew; Gaunitlett Greg (79M645); Gomez
James; Gomez Tisha (13K605); Guerrero Jose V (79M645); Hamm Shawn; Hernandez
Antonio; Hill Keith; Isaza John F (79M645); Jackson Natascha (16K455); Jacques Francine
(79M645); Jhonson Alejandro (79M645); Kalish Alan (79M645); Kennedy Joseph
(79M645); Konze Alicia (27Q650); Laudando Kimberly M (13K605); Leonardo Miguel:
Longo Donna; Lozada Annette; Mckenzie Raphael G (79M645); Mooney Andre K
(79M645); Morales Luis; JeanBaptiste Carl (L9K660); Morel Stephanie; Mullen Stacy;
Nieznalski Piotr (02625); Ochoa Jase (79M645); Orlando Virginia R (79M645); Ovando
David; Patrick Walter (79M645); Payne Gail (18K500); Perez Dilcia; Person Nancy
(79M645); Pereyra Erasmo; Peterson Carolyn (79M645); Philbin William (K605); Reyes
Zoraida (79M645); Richards Josaine (27Q650); Romano Michael (79M645); Sabbiondo
Christina; Sanchez Joanne (79M645); Sanchez Rivas Tania(79M645); Sauerhoff Mark
(79Q535); Serna Edwin (79M645); Shupack Nancy (79M645); Sims Leslie; Sterling
Geraldine; Taudel Robert (79M645); Telemaque Nico; Territo Robert; Thevenot Louis
(78M645); Toro Angelo J (79M645); Viva Steve (79M645); West Anthony D (79K665);
Widlund John; Williams Christopher (79M645); Young Kevin (79m645); McKenzie-Stukes
Sharon (18K500); Zaike Fernando (18K642); Alton Stanley (18k617); Carey Felicia
(18K500); Lotto Susan M; Mostafa Osama (18K637); Blom Janet (21K525); Blando Denise
(18K633); Vogelsohn Nelida

Teachers' Preliminary Report on our School

https://www.dropbox.com/s/xacl 95ejxbwij gi/T eachers%20Preliminary%20Report%200n%20the%20School%2
OYear.docx?dl=0https:/ /www.dropbox.com/s/xacio5eixbwhigi/T eachers%20Preliminary%20Report%200n%20the%20S

chool%20Year.docx7di=0

 

1 0523
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 54 of 65

Teachers Preliminary Report on the School Year

At the beginning of the school year, our principal outlined his intention to renew the Saturday
Academy program to invoive parents and the community in the educative processes, We can

give him an A- for that. It is not fully what we want, but he has implemented it, and | am

helping to actualize it. The principal also outlined his intention fo employ an AP. He has failed to
do so, and for that we give him an A+. The contradiction in grading is for the fact he {perhaps the
District was pushing it) wanted to employ a Special Ed AP with dubious experience excluding
CTE, and we believe our students are best served with aCTE AP. For the fact the person was not
shoved on us through a backdoor process that deviates from the Chancellor’ s C-30 Regutation,

we give our principal high marks.

The drawback is: On two days, we still have an F Status person action as principal, and when our
true principal has to take off to take care of other school businesses, he has to pull his CTE
credentialed AP fram another site, While principals are to empower their staff and develop their
leadership capacity, the entire matter gives the impression that none of the hard working and

dedicated staff member among us is capable of being developed as leaders.

On the matter of school leadership team as outlined by the Chancellor’ s Reg, there is none at our
school. A grade is not assigned because the Chapter Chair must be a part of seeing the
Chancellor’s Reg is enforced. A grade can be assigned for the union representation we obtained,

but we will Jet that be a footnote in the annals of our school.

We can point to the stalwart representation given by John K (see picture). We also had afemale

Chair and we also had a Chair that had no teaching license, but he was dynamic. Ask old timers

0524
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 55 of 65

about Larry Larraco. Chapter Chair Queens was a creature of my creation, and he did contribute

to the advancement of our schoal.

So, we come to the point where there is an upcoming election. Whomever you elect will
defermine the direction/future of our school---if it will become a satellite of district 75, where our
CTE licensed professionals are considered not too far ahead of their students. After all, such

teachers cannot see that the Chancellor’ s Reg is adhered to.

You must ensure the persons you choose to represent you are there for the interest of the
students, see that the Regs are carried out, and not sit under administration’ s desk hoping for the
crumbs of best school practices to fall their way. L et the previous union representation we
received bethe Alamo that we must never forget, and onethat guides your election of new

representatives,

httos://www.dropbox.com/s/ oacka02hmi2c00/ uftt jpg?7dl=0

Please ensure Andy Gross receive this info, Even though, he had expressed not wanting to work
with the principal, now that his site has closed down, hewill find CoOp tech iswelcoming. A
fesson here is regarding the burning of bridges. | never burned one.

Deficit thinking theory posits that Blacks and Latinos are responsible for their school failure.
Teachers absolved themselves from those students failure. Thus, the victim of failure is blamed
for their failure. it's like a discussion | once had with a school administrator. S/he revealed that a
teacher’ s writings was responsible for some of his/her colleagues being bigots. Is that possible?
The victim of bigotry being blamed for the action of the bigots. 1s that not similar to blaming the
female victim of-sexual assault for bringing it on to herself because of the way she dressed?

Over 200 years ago, anachronisticalfy speaking, there were some pesky email writers who were
both hated and admired by fellow teachers. There was one In particular, whose name was?

OK let me give more information. They became known as the anti-Federalists. And because of
what they wrote, the article of confederacy/confederation {preamble to the Constitution) was
amended to include the Bill of Rights. So we ae thankful to email writers for the Constitution of
the United States of America (;).

For explanation purposes, there a method of writings where the author writes as though s/he
was in the person's head. 1t was once frowned upon. Isit still is?,

0525
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 56 of 65

For example. Johan; | truly must apologies for the representation | gave my colleagues. Gaul:
What is the root-cause for Green's writing of thesethings? Valerie: Thank you for saying what
| truly want to say. Teacher X: You are right, | cannot teach these kids because they cannot read
the material. | just give up and lower my standards. Teacher Y: Are you kidding me. You think
| will trust these kids with a power gji nder/saw?

Such are issues you would bring to your school leadership tearn. It is important because decades

ago, frustrated shop teachers would give such students assignment which amounted to giving
them a block of ice and a piece of cloth, and telling them to wipe the ice until it was dry.

0526
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 57 of 65

Konze Alicia (79M645)

Subject: RE: The Good

From: Green Rupert (79M645)

Sent: Thursday, May 28, 2015 1:51 PM

To: Fernandez Lin (79M645); Romano Michael (79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro
(79M645); Kalish Alan (79M645); West Anthony D (79K665); Caraballo Carlos {14K610); Sabbiondo Christina; Williams
Christopher (79M645); Dejesus Diana (79M645); Longo Donna; Fiorica Emma; Kelley Everett (13K605); Serna Edwin
(79M645); Fernandez Frederick (79M645); Payne Gail (18K500); Lai Hung Woon (24Q600); Balardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Bentley Kimberly (ODONSF); Hill Keith; Laudando
Kimberly M (13K605); Young Kevin (79m645); Gaffney Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645);
Shupack Nancy (79M645); Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel Robert
(79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645); Philbin William (K605); Hernandez Antonio; Lozada
Annette; Toro Angelo J (79M645); Brown Denent (79M645); Pereyra Erasmo; Gauntlett Greg (79M645); Gomez James;
Cambridge Kimora (79M645); Figueroa Luis A (79M645); Thevenot Louis (79M645); Blumberg Michelle (79M645);
Leonardo Miguel; Lizzmore Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (79M645); Allacca
Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (79M645); Reyes Zoraida (79M645); Sanchez
Joanne (79M645); Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis (79M645);
Sims Leslie; Vitale Regina; Mullen Stacy

Subject: RE: The Gaod

 

"A teacher{ Teachers] should not ever be allowed to vote for themselves. Plus how can we as
teachers vote for someone we have never witnessed in [there [their] environment of teaching?"
CoOp Tech Teacher

Great point above from a colleague. But the action of good teachers are not bounded/restricted by
the four walls of a their classrooms. Their actions ooze from students, it emanates from their
[teachers'] actions, Say the after schoo! gardening project of Ms. Ferguson, or a

Saturday Academy program that brought 200 participants in our school (Green), or in organizing the
collection and donation near $1,500 to the Tsunami victims (Green). In addition, its for the fact such
teachers are here everyday, or for the fact they take extra ordinary actions to advance the good and
welfare of students. With such teachers, even half hour after dismissal, students are still in their
rooms.

It is even the actions of off-site guidance personnel, or teachers who work to advance the good

name of our school. So, perhaps the title should be Educators of the Year. Indeed, there are various
organizations and state entities that elicit nomination for teachers/educators of the year. Has anyone
here ever saw it fit to nominate one of our colleagues for same (1 did)? Has our administration ever
done same? That is something the next Chapter Chair should undertake. Aids, Paras, and other staff
members here also perform yeoman/woman job to advance our school. Are they

ever appreciated? Principal Goldberg used to have some festivities, where Chef Serna cooked up a
storm and feted staff members. Since 1 was away, could you inform me if such is still the case?

Of course, being an avid user of email and trying to have ones’ colleagues adopt it as a mean of
communication may seems to disqualify such a teacher for Teacher of the Year Honor, but seeing the
results of persistence could change that perception. For example, you would never guess the name
of the colleagues who sent above email. Additionally, you would never guess which
1 0827
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 58 of 65

female colleague ran up to my room to complain that Ms. Pearson video was not audible

enough. Notwithstanding, I can tell you it was Ms. Ferguson who revealed to me that my action [
even in recruiting at John Adams] is causing cognitive dissonance in many of my colleaques. That is
so for the fact it appears I am not the monster whom she and they were told I am. People demonize
those whom they fear or whom they see as a threat.

And as per John Adams, I had extended an invitation for their students to visit our school. Guess
what? A bus trip of about 20 students come io visit our schoo! today. The good news aicng with that
is the AP wishes to set up a meeting to start a CTE program at Adams. So Principal Widlund and I will
be visiting to make arrangement. Since Ms. Bentley also lives In Queens, perhaps we, along with Mr.
Gross. (;), could establish a strong foothold in John Adams for our school. Disconcertingly, while our
principal will tacitly and privately give me much credit, he could never publicly do so. Such is a
pathology at our school that we need to address. Ms. Pearson referenced being treated fairly in her
message,

So, another colleague, Mr. Johnson, whom we should develop as an AP, came just now asking me to
represent at a next job fair. I will represent, even if no one from guidance comes. But of course, I
would love to work with the good Ms. Delgado to advance the interest of our students and our
school.

Ms, Pearson, come lets do a different taping, you manifest the type of leadership we need at our
school.

Dr. Green

2 0528
EASE RAEN AOE ATW Document 54-3 Filed 02/18/20 Page 59 of 65

te . . wemeee oan
. yoenee

Minogue, Christopher

From: Mangan Audrey {79M645) [AMangan@schools.nyc.gov]
Sent: Wednesday, November 25, 201 5 10:06 AM

To: Minogue, Christopher

Ce: McGowan Anda (78M645)

Subject: Dr. Green's emails

More gender bias issues. The District 79 lady in question is Nancy Velez - LIS. The principal
at the time was John Widlund.

 

From: Fernandez Frederick (79M645) .
Sent: Wednesday, November 25, 2815 9:58 AM
/ to: Mangan Audrey (79645)
Subject: FW:
Fred Fernandez - Dean
School of Cooperative Technical Education ©
321 East 96th Street ,
New York, N.Y. 18128

212~369-3808

 

From: Green Rupert (79M645)

Sent: Friday, May 29, 2015 6:18 AM
To: Ackil Michael (75MO79) 5 Baiardi John (79M645); Barry Amadou; Bautista Jose; Bentley

Kimberly (Q@@NSF)3 Cabrera David (79M645); Caccamo Philip; Davis Myrna (79M645); Dayton

Lovena; Dejesus Diana (79M645) 3 Delgado Diane; Ferguson Cherry Ann (79M645); Ferguson Donald

Q (79M645)5 Fernandez Frederick (79M645) 5 Fernandez Lin (79M645); Fiorica Emma; Gaffney
Matthew; Gomez Tisha .(K695); Gross Andrew (79M645)3 Guerrero Jose V (79M645); Hart Henry
(79M645)3 Hill Keith; Tsaza John F (79M645)5 Jacques Francine (79M645)3 Jhonson Alejandro
(79645); Kalish Alan (79M645); Kelley Everett (13K605); Kennedy Joseph (79M645); Kennett
Richard; Lai Hung Woon (240609) 5 Laudando Kimberly M (13K605); Longo Donna; Mckenzie Raphael
G (79Me45); Morales Luis; Mullen Stacy; ntelemague. schools .nyc. gov@email .coms Ochoa Jose
(79645) 5 Orlando Virginia R (79M645)5 Payne Gail (18K506); Person Nancy (79M645); Peterson

. Carolyn (79M645)5 Philbin William (K6@5); Richards Josaine (279658); Romano Michael (79M645);
Sabbiondo Christina; Sauerhoff Mark (799535); Serna Edwin (79M645); Shupack Nancy (79M645) 5
Sims Leslie; Taudel Robert (79M645); Vitale Regina; West Anthony D (79K665) 5 Williams
Christopher (79MG45); Young Kevin (79m645)
Subject:

Fellow colleagues, you need strong leadership at our school. Did you attended that safety
meeting in the principal's office and saw the interactions between the District 79 Lady and
our principal .---a5 though she wanted to undermine him-_ If you are all happy at the
direction of our school, ignore me, but do not be secretly tell me of your discontent. CoOp
was once the jewel of Dist 79, it it still? Scholars are questioning 4£ the feminization of
school is occurring and if it is negatively impacting male students. In an article .
contributing to the debate, I wrote about the feminization of vocational education. Look at
the transition of the curriculum at our school. Look at the feminization with this question.

1 4 - i= 0529
Case 1:18-cv-10817-AT-GWG _Document 54-3 Filed 02/18/20 Page 60 of 65

“ys
would you like your male son or grandsen to enter and graduate um a school without ever
being taught by a male teacher?

There are some who came here and took action without learning the lay of the land, now’ they
will feel the heat and will not have anyone to call upon. They cannot do me anything here.
They have tried it all, excessing, isolation, demonization, whatever. You just cannot easily
hide a Light. Things will be changing at our school. It must change. whom will be shipped
ork will be and new blood that will come in will. You hear the rumors. A principal is as
strong as his or her staff. Despite whatever, we have been there for John. He will not be
here for ever. What if we get administrators who act because of their love for the nut
Cracker suite? You have to read deep in my writings, you cannot take superciliously.

Our principal need to take decisive action with all his staff behind him. This divide and
rule policy of Cabrera cannot work. Giving some teacher favorable treatment te act or not to
act ig not in the best interest of our school. os

Start with some love or shake up in the guidance office.

Dr. Green

0630
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 61 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)
Sent: Sunday, May 31, 2015 8:10 AM
To: Ferguson Cherry Ann (79M645); Gaffney Matthew; Longe Donna; Morales Luis

(73M645); Ackil Michael (75M079); Barry Amadou; Bentley Kimberly (OBONSF); Dejesus
Diana (79M645); Fernandez Frederick (79M645); Fernandez Lin (79M645); Fiorica Emma;
Gomez Tisha (K605); Hill Keith; Isaza John F (79M645); Jhonson Alejandro (79M645);
Kalish Alan (79M645); Kennedy Joseph (79M645); Mckenzie Raphael G (79M645); Ochoa
Jose (79M645); Orlande Virginia R (79645); Person Nancy (79M645); Philbin William
(K605); Romano Michael (79645); Sauerhoff Mark (79Q535); Serna Edwin (79M645);
Shupack Nancy (79M645); Taudel Robert (79M645), West Anthony D (79K665); Williams
Christopher (79M645); Young Kevin (79m645); Hamm Shawn; Perez Dilcia; Jackson
Natascha (16K455); Caraballo Carlos (14K610); Nieznalski Piotr (02M625); Guerrero Jose

V (79M645)

Ce: Ferguson Donald Q (79M645); Sims Leslie; Konze Alicia (27Q650);
ntelemaque.schools.nyc.gov@gmail.com; Allocca Wendi (79M973); JeanBaptiste Carl
(29K660)

Subject: The Future of Our School

 

Wow! So much things unfolding so quickly. First, let me apologize for some errors in my last email. I got up 3
Am Thursday morning and rushed it. But as 1 have always stated, one must be prepared for the onslaught, thus s/he will
not be taken by surprise.

Friday Ms. Simm gave me some luv ( a great hug) and revealed she was being transferred. Thursday evening Principal
Widlund emailed me and asked that I also represent our schoo! at the CTE fair on Saturday. 1 told him

no because planning was needed; he emailed me back and asked that I go and make it work because he had to pull
strings to obtain place for three teachers. The principal knew he could always rely on me to do extra ordinary things in

the interest of our schools. It was a great display of CTE at work, all those children displaying their skills;
teachers who I had taught coming over to give me some luv. I was talking to Mulgrew and one
came over greeted and explained to Mulgrew how I had taught her. She explained they attended
college together. Mulgrew explained that Principal Widlund will be in charge of all CTE

schools. Principal Widlund was at the fair and he gave me some luv.

 

Earlier: Friday evening, at about 3:30, while my students and 1 prepared for the display, my good colleague, Mr. Ochoa,
who Is well read, came over and asked me what was next. 1 pondered why he believed I was a seer. I told him that the
next thing is for us to see the continuation of our schoo! from the position that it now is. In doing so, we must proceeded
with the understanding that things that can be legally done in a NYC school are guided by policies, federal and NYSED
laws, and Chancellor Regulations. For example, if NYSED declare a school can give students 3 CTE credits for 240 hours
of school time in class taught by state certified CTE teachers, if we drastically deviate from the requirements, there can
be serious charges leveled against a school. If the Chancellor's regulation calls for fairness and the refrain from
discriminatory actions, again theré can be serious repercussion, as well as push back from aggrieved teachers. Naturally,
some educators may adopt a go along to get along approach, but when such an action further contributes to the
miseducation of disadvantage children, it is criminal and unethical. Our Chancellor does not stand for same.

1 0531
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 62 of 65

In talking to some of you, you have expressed a desire to see in our school building at 96.st., @CTE: certified. principal, an

AP administrator,” an’AP’ supervision,“an AP’ gUidance, and a‘roving AP to visit Sikes that do"not Have APs” Sitch
roving AP could also be scouting for new sites to locate more of our:programs,, The, rover will also eliminate the hardship,
where current APs from off sites had to leave their schools uncovered to be at.96 street to provide coverage.

So, Tet me congratulate | Mr. Johnson’ and Ms. Kimora for théir win as union leaders. Let me applaud Mr. Thevenot.for his
quest’ to ‘bring quality’ représentation as Chapter Chair of teachers. His’ long ‘Service’ as‘para leader could:ad volume to the
literatare-on the: -pathology-of: thiisrepréséntation: Traust applaud ‘Mr. Williaing for his‘desire to provide feadership to our
teachérs:'He had masteted’an' approach that'was best ‘sulted to. Work work Principat ‘Widlund, but now thescript has
change. And seeing that'a student‘of the hutcracker suite. may be our next principal;.it-behooves us to elect

someone who-will-:not be afraid to’stand up for our teachers, who:will.advance the’ interest of students, and who will aid
in the: ‘receipt-of grant funding to have-genuine after school program, instead-of the present-one wherein: five teachers are
fighting to share 10 students for two hour persession on Wednesdays, Thus the. person best suited to be Chapter Chair
is...

https://www. dropbox. conv/s/w/wxu2vivd6te2n/2015-05-

 

 

 

2 0532
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 63 of 65

hittos://Awww.dropbox, com/s/4nwdiatsbp3zy66/2015-05-
30%2010.42.34.jne?dl=Ohtips://www.dropbox. com/s/4nwdiatsbp3zy66/2015-05-30%2010,42.34 jpg?dl-0

https://www.dropbox. com/s/tanfttan0tSxykr/2015-05-

30%2010.42.30.ip22d]=Ohttps://www.dropbox. com/sitznfitqn0tsx kx/2015-05-30%2010.42.30.jpa?di=

        

 

3 0533
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 64 of 65

Konze Alicia (79M645)

From: Green Rupert (79M645)

Sent: Sunday, May 3%, 2015 3:59 PM

To: Calderon Kelly (79M645); Sanchez Rivas Tania(79M645); Konze Alicia (27Q650); Bonilla
Roxana (79M645); Ferguson Donald Q (79M645);
ntelemaque.schools.nyc.gov@gmail.com; Peterson Carolyn (79M645); Widlund John;
Bautista Jose; Delgado Diane; Jacques Francine (79M645); Dayton Lovena; Morales Luis
(79M645); Sims Leslie; Vitale Regina; Mullen Stacy; Hernandez Antonio; Lozada Annette;
Toro Angeto J (79M645); Brown Deneni (79M645); Pereyra Erasmo; Gauntlett Greg
(79M645); Gomez James; Cambridge Kimora (79M645); Figueroa Luis A (79M645);
Thevenot Louis (79M645); Blumberg Michelle (79M645); Leonardo Miguel; Lizzmore -
Michael (79M645); Caines Randee; Vivo Steve (79M645); Sun Vout A (72M645); Allocca
Wendi (79M973); Ariza Jose; Mooney Andre K (79M645); Patrick Walter (78M645); Reyes
Zoraida 79M645); Sanchez Joanne (79M645); Fernandez Lin (79M645)}; Romane Michael
(79M645); Barry Amadou; Gross Andrew (79M645); Jhonson Alejandro (79M645); Kalish
Alan (79M645); West Anthony D (79K665); Caraballo Carlos (L4K610); Sabbiondo
Christina; Williams Christopher (79M645); Dejesus Diana (79M645); Longo Donna;
Fiotica Emma; Kelley Everett (13K605); Serna Edwin (79M645); Fernandez Frederick
(79645); Payne Gail (18K500); Lai Hung Woon (24Q600); Baiardi John (79M645); Isaza
John F (79M645); Ochoa Jose (79M645); Richards Josaine (27Q650); Bentley Kimberly
(OOONSF); Hill Keith; Laudando Kimberly M (13K605); Young Kevin (79m645); Gaffney
Matthew; Sauerhoff Mark (79Q535); Person Nancy (79M645); Shupack Nancy (78M645);
Caccamo Philip; Nieznalski Piotr (02M625); Mckenzie Raphael G (79M645); Taudel
Robert (79M645); Gomez Tisha (13K605); Orlando Virginia R (79M645), Philbin William
(K605) ‘

Subject: The ballot or ...

 

 

httos://www.dropbox.com/s/g371j9a0uu7oa8r/ballot.pdf?di=0

hitos://www.dropbox.com/s/fxlgeuh63iii4c0/balloteny.pdf?dl=Ohttps://www.dropbox.com/s/fxlgeuh63iti4c0/bal
lotenv.pdf?di=0 .

If you have not seen the ballot, here is what it looks like.

When the going gets tough, the tough gets going--in service of the education of our children, of course.

1 0534

 
Case 1:18-cv-10817-AT-GWG Document 54-3 Filed 02/18/20 Page 65 of 65

Tn answer to Ocha's earlier revealed question of what next, the new principal will come with her arrogance ( of
the notion CTE teachers are not too smart) her APs , and her trusted key personnel. So, some people will be

" pushed out of key positions they now hold. We will no longer need an AP office for the visiting AP from
Longwood, On our part, we will greet the principal and her team with a strong union presence to work with
therm to advance the interest of this CTE school and its students. Our Chapter Chair, therefore, must be sitting,
eating, and negotiating with them at the table, instead of eating under the table.

Dr. Green

0535
